                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA                       *
                                               *
v.                                             *          Criminal No. 16-00276-WS
                                               *
WILLIE JOHN WELLS                              *



                GOVERNMENT=S MOTION TO POSTPONE SENTENCING

        Comes now the United States, by and through the United States Attorney for the Southern

District of Alabama, Southern Division, and moves the Honorable Court to postpone the

sentencing hearing in the above-styled case and as grounds therefor states as follows:

        1.   The defendant entered into a plea agreement with the Government which provided him

the opportunity to cooperate with the Government.      He is currently scheduled to be sentenced on

November 27, 2018 at 11:00 a.m.      The defendant has provided information about a co-defendant,

who was arraigned on November 19, 2018, and is currently set for trial in the January 2019 trial

term.   In the event that the co-defendant goes to trial, it is anticipated that the defendant will be

called as a government witness.

        2.   Accordingly, and in order for the Government and the defendant to obtain the benefit

of the plea agreement, the Government moves the Court to postpone the sentencing hearing to a

date after the January 2019 trial term.   The Government has contacted the defendant’s attorney

and he has no objections to this motion to postpone the sentencing hearing.
       WHEREFORE, the United States requests the above-captioned defendant=s sentencing date

be postponed to a date after the January 2019 trial term.

                                              Respectfully submitted,

                                              RICHARD W. MOORE
                                              UNITED STATES ATTORNEY

                                              By: s/Gloria A. Bedwell
                                              Gloria A. Bedwell (BEDWG1000)
                                              Assistant United States Attorney
                                              United States Attorney=s Office
                                              63 South Royal Street, Suite 600
                                              Mobile, Alabama 36602
                                              Telephone: (251) 441-5845
                                              Facsimile: (251) 441-5277
                                              E-mail: gloria.bedwell@usdoj.gov


                                CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
attorney for the defendant.

                                                s/Gloria A. Bedwell
                                              Gloria A. Bedwell
                                              Assistant United States Attorney
